Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claims 8-14 are directed systems that when interpreted in light of the specification may read on software alone which is non- statutory. In order to comply, the claimed systems must explicitly comprise hardware (e.g. a processor, memory) so they may not be reasonably be interpreted as software alone.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Siebel et al (US Pub. No. 2017/0006135), hereafter “Siebel.”

As to claim 1, Siebel discloses  a method for implementing intelligent risk detection and mitigation in a transport network by a processor (Abstract, Fig. 2), comprising: 
learning and interpreting behavior of an entity in relation to a risk event based on a plurality of identified contextual factors, geographical data, current data, historical data, a learned risk event model, or a combination thereof ([0477]-[0478], particularly, “A predictive maintenance application includes a comprehensive set of diagnostic and planning tools to help operators of complex, cyber-physical systems predict equipment or system failures before they occur… The probability of failure is determined based on the application of complex analytics as well as machine learning algorithms to all of the relevant equipment or system data. In order to do this, the predictive maintenance application analyzes all available equipment or system data, e.g., from sensors, SCADA systems, asset databases, geospatial data, maintenance logs, as well as external datasets such as weather or terrain data.”; “risk event” being a failure); and 


 As to claims 8 and 15, they are rejected by a similar rationale to that set forth in claim 1’s rejection. 

As to claims 2, 9, and 16, Siebel discloses analyze data gathered from a plurality of data sources relating to the behavior and a selected region ([0478]-[0481], particularly, “The probability of failure is determined based on the application of complex analytics as well as machine learning algorithms to all of the relevant equipment or system data. In order to do this, the predictive maintenance application analyzes all available equipment or system data, e.g., from sensors, SCADA systems, asset databases, geospatial data, maintenance logs, as well as external datasets such as weather or terrain data…Operators are also enabled to make more informed maintenance decisions by assessing risk at different levels of equipment, systems, geospatial, or organizational hierarchy…Maintenance engineers and asset management teams may use 

As to claims 3 and 10, Siebel discloses identifying one or more locations within a selected region having a level of risk of occurrence of the risk event greater than a defined risk threshold ([0480]-[0482], particularly, “Operators are also enabled to make more informed maintenance decisions by assessing risk at different levels of equipment, systems, geospatial, or organizational hierarchy…Maintenance engineers and asset management teams may use predictive maintenance application to analyze assets by class at granular levels across systems or geographic hierarchy, in a list, on a chart, in a report, or in a detailed, geospatial view…The predictive maintenance application includes features including: next-generation risk calculation--risk assessment brought to an enhanced level of consistency and confidence across equipment or systems, based on detailed and granular data on actual operating conditions, equipment or system performance, and advanced machine learning algorithms; prioritized lists of equipment or systems to inspect and maintain, based on risk predictions; ability for operators to sort lists based the probability of failure as well as failure consequence factors; detailed asset-level diagnostics and views of risk factors, history, and projections--information enabling operators, planners, and teams to identify and diagnose conditions affecting equipment or systems; visualization of risk indices across multiple user selectable dimensions--fully customizable views of asset risk, across critical business and operating dimensions; project-level aggregation of selected asset types by risk priority for maintenance jobs--simple tools to help operators create work plans and maintenance strategies, based on detailed and granular supporting information at the individual equipment level”).

As to claims 4 and 11, Siebel discloses detecting a level of risk of occurrence of the risk event in a selected region according to the behavior; or alerting one or more user equipment (UE) of a plurality of users upon the level of risk of occurrence of the risk event being greater than a defined risk threshold ([0480]-[0482], particularly, “Maintenance engineers and asset management teams may use predictive maintenance application to analyze assets by class at granular levels across systems or geographic hierarchy, in a list, on a chart, in a report, or in a detailed, geospatial view…The predictive maintenance application includes features including: next-generation risk calculation--risk assessment brought to an enhanced level of consistency and confidence across equipment or systems, based on detailed and granular data on actual operating conditions, equipment or system performance, and advanced machine learning algorithms; prioritized lists of equipment or systems to inspect and maintain, based on risk predictions; ability for operators to sort lists based the probability of failure as well as failure consequence factors; detailed asset-level diagnostics and views of risk factors, history, and projections--information enabling operators, planners, and teams to identify and diagnose conditions affecting equipment or systems; visualization of risk indices across multiple user selectable dimensions--fully customizable views of asset risk, across critical business and operating dimensions; project-level aggregation of selected asset types by risk priority for maintenance jobs--simple tools to help operators create work plans and maintenance strategies, based on detailed and granular supporting information at the individual equipment level”).

As to claims 5, 12, and 18, Siebel discloses providing a list of entities identified as having behavior having a level of risk of causing the risk event greater than a defined risk threshold ([0480]-[0482], particularly, “Maintenance engineers and asset management teams may use predictive maintenance application to analyze assets by class at granular levels across systems 

As to claims 6, 13, and 19, Siebel discloses including learning a sensitivity map from the plurality of identified contextual factors, the geographical data, the current data, the historical data, the learned risk event model, or a combination thereof ([0478]-[0481], particularly, “The probability of failure is determined based on the application of complex analytics as well as machine learning algorithms to all of the relevant equipment or system data. In order to do this, the predictive maintenance application analyzes all available equipment or system data, e.g., from sensors, SCADA systems, asset databases, geospatial data, maintenance logs, as well as external datasets such as weather or terrain data…Operators are also enabled to make more informed maintenance decisions by assessing risk at different levels of equipment, systems, geospatial, or 

As to claims 7, 14, and 20, Siebel discloses initializing a machine learning mechanism to: collecting data gathered from one of a plurality of internet of things (IoT) devices and data sources relating to the behavior and a selected region ([0478]-[0481], particularly, “The probability of failure is determined based on the application of complex analytics as well as machine learning algorithms to all of the relevant equipment or system data. In order to do this, the predictive maintenance application analyzes all available equipment or system data, e.g., from sensors, SCADA systems, asset databases, geospatial data, maintenance logs, as well as external datasets such as weather or terrain data…Operators are also enabled to make more informed maintenance decisions by assessing risk at different levels of equipment, systems, geospatial, or organizational hierarchy…Maintenance engineers and asset management teams may use predictive maintenance application to analyze assets by class at granular levels across systems or geographic hierarchy, in a list, on a chart, in a report, or in a detailed, geospatial view.” And [0002] discloses the Iot nature of the equipment); learning and defining a level of risk of occurrence of the risk event in the selected region according to the behavior based on analysis of the collected data ([0477]-[0478], particularly, “A predictive maintenance application includes a comprehensive set of diagnostic and planning tools to help operators of complex, cyber-physical systems predict equipment or system failures before they occur… The probability of failure is determined based on the application of complex analytics as well as machine learning algorithms to all of the relevant equipment or system data. In order to do this, the predictive maintenance application analyzes all available equipment or system data, e.g., from 

As to claim 17, it is rejected by a similar rationale by that set forth in the rejections of 3 and 4.

Conclusion
Additional prior art made of record and not relied upon but considered pertinent to applicant's disclosure follows:
US Pub No. 2019/0197442 (Lu) – The computing system has a data analyzer to provide entity data pertaining to an entity covered by a risk management instrument models. An intelligent risk control and management agent is in communication with the data analyzer. A risk control formulizer (RCF) process the entity data to formulize the risk management instrument based on the entity data in multiple domains and a relationship between various external factors associated with the risk management instrument. The risk control formulizer identifies emerging risk markets, develops new risk management instruments, and reviews existing risk management instruments. An agent assistant process the entity data and related data to supplement a risk control and management task performed by one of an external agent, a user, and an organization providing risk management instruments.
US Pub No. 2019/0124115 (Chris) – The method involves receiving a monitoring data from multiple IOT devices using a communication device. Multiple asset values associated with multiple IOT devices are retrieved using a storage device. The behavioral policy associated with multiple IOT devices are retrieved using the storage device. The monitoring data with the behavioral policy is compared using a processing device. The policy violation is identified based on the comparing and multiple asset values using the processing device. The notification to user device is transmitted using the communication device. The notification is based on identifying the policy violation. The notification comprises a heat map depicting the policy violation. The heat map is generated using the processing device.
US Pub No. 2018/0260815 (Bender et al) – The computer-implemented recognition method involves receiving, by processors, into a data repository, over a communications connection, user identification data, obtaining indication that programs are initiating a transaction and utilizing the credential information to access data related to the user collected by the personal computing devices. The data related to the user is collected by personal computing devices contemporaneously with the initiating the transaction. The risk of fraud associated with the transaction is determined, based on a portion of the data related to the user, in which the risk of fraud indicates a likelihood that the transaction is fraudulent. The programs initiating the transaction of the risk of fraud is alerted by processors.
US Pat. 10,911,494 (Giokas) - The method enables an online platform to analyze communication emanating from the IOT devices in view of the security profiles and accordingly perform security actions. The method enables the remote computing device to analyze the identifiers, retrieve the initial security profiles the based on the identifiers e.g. manufacturer name, make and model number, and transmit the initial security profiles. The method enables the CPE to analyze a set of communication streams corresponding to the IOT devices and perform a security operation based on the analyzing/blocking communication stream.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452